Case 2:19-cv-00271-JFW-SS Document 20-3 Filed 10/21/19 Page 1 of 2 Page ID #:140




     1
     2
     3
     4
     5
     6
     7                        UNITED STATES DISTRICT COURT
     8
                             CENTRAL DISTRICT OF CALIFORNIA

     9
    10     Renato Rico,                             Case: 2:19-CV-00271-JFW-SS
    11                 Plaintiff,
                                                    Proposed ORDER GRANTING
    12        v.                                    PLAINTIFF’S MOTION FOR
                                                    SUMMARY JUDGMENT
    13     Manijeh Tabatabai, in individual
           and representative capacity as trustee
    14     of The Jahangiri Family Revocable
           Trust dated October 1, 2002;
    15     Continental Currency Services,
           Inc., a California Corporation;
    16
                       Defendants.
    17
    18
    19             Plaintiff’s motion for summary judgment came on for hearing
    20    before this Court, Isabel Rose Masanque, Esq. appearing for Plaintiff
    21    Renato Rico and James S. Link appearing for Defendants Manijeh
    22    Tabatabai and Continental Currency Services, Inc. The Plaintiff has
    23    provided the facts necessary to establish that a violation under the
    24    Americans with Disabilities Act has occurred and that Plaintiff is
    25    entitled to injunctive relief. Therefore, after consideration of the briefs
    26    and arguments of counsel, and all other matters presented to the Court, it
    27    is hereby ORDERED that plaintiff’s motion for summary judgment is
    28    GRANTED.
                                              1
          [proposed] ORDER                                       Case: 2:19-CV-00271-JFW-SS
Case 2:19-cv-00271-JFW-SS Document 20-3 Filed 10/21/19 Page 2 of 2 Page ID #:141




     1
     2    Dated:                               By:
     3                                         Hon. John F. Walter
                                               United States District Judge
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                           2
          [proposed] ORDER                                    Case: 2:19-CV-00271-JFW-SS
